Citation Nr: 0519073	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for benign prostatic 
hypertrophy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel
INTRODUCTION

The veteran had active military service from May 1952 to May 
1972.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2003 rating decision 
in which the RO granted service connection and assigned an 
initial 20 percent rating for diabetes mellitus (to include 
peripheral neuropathy of the upper extremities), effective 
July 19, 2001; granted a rating to 20 percent for benign 
prostatic hypertrophy, effective July 19, 2002; and denied 
the veteran's claims for service connection for hypertension 
and for a heart disability.  The veteran filed a notice of 
disagreement (NOD) in March 2003, and the RO issued an SOC in 
July 2003 addressing the claims involving diabetes mellitus, 
hypertension, and a heart disability.  In February 2004, the 
RO issued a supplemental SOC (SSOC), which included the 
matter of a higher initial rating for  benign prostatic 
hypertrophy.  Later in February 2004, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).  

In May 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  At that time, the 
veteran withdrew from appeal his claim for an initial rating 
in excess of 20 percent for diabetes mellitus (to include 
peripheral neuropathy of the upper extremities), and his 
claims for service connection for hypertension and for a 
heart disability.  

Also during the hearing, the veteran submitted a medical 
report from Michael Stotzer, M.D., along with a signed waiver 
initial consideration of the evidence by the RO.  The Board 
accepts the evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2004).  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The overall evidence indicates that the veteran's benign 
prostatic hypertrophy is manifested by urinary incontinence 
that requires the wearing of absorbent materials, which must 
be changed twice a day.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a rating to 40 percent for benign prostatic hypertrophy 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7527 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim has been accomplished.  

In this case, a review of the claims file reflects that the 
veteran has not been provided a notice letter that 
specifically addresses his claim for an increased rating for 
benign prostatic hypertrophy.  However, the Board finds that 
the RO's actions in this instance afforded the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA and thus essentially cured that 
error.  

In this respect, through a February 2004 supplemental SOC 
(SSOC), the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  Therefore, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that an August 2004 notice letter-
albeit issued to the veteran in connection with his claim for 
a total rating based on individual unemployability (TDIU)-
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also indicated that it would 
attempt to obtain evidence from any medical providers 
identified by the veteran and from whom he wished the RO to 
obtain and consider evidence.  Furthermore, the RO requested 
that the veteran submit any evidence in his possession.  As 
noted above, in May 2005, the veteran submitted medical 
evidence supportive of his claim.  The Board also notes that 
the August 2004 notice letter indicated that, to establish 
entitlement to an increased evaluation for a service-
connected disability, the evidence would need to show that 
the veteran's service-connected condition had gotten worse.  
For reasons expressed both above and below, the Board finds 
that the lack of a notice letter specifically associated with 
the claim on appeal was non-prejudicial error, as it did not 
affect the essential fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements have 
essentially been met in this case.  

Additionally, the Board notes that Pelegrini also held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the case now before the Board, the 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the February 2003 rating action 
on appeal.  In any event, the Board finds that the lack of 
full, pre-adjudication notice in this case also does not, in 
any way, prejudice the veteran.  

As indicated above, the February 2004 SSOC notified the 
veteran what was needed to substantiate his claim and also 
identified the evidence that had been considered with respect 
to his claim.  Furthermore, in the August 2004 notice letter, 
the RO advised the veteran of VA's responsibilities to notify 
and assist him.  After the notice letter and SSOC, the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers from whom 
he wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim.  Treatment records from the VA Medical Center (VAMC) 
in Columbia, South Carolina (Dorn Veterans Hospital), have 
been associated with the claims file.  The RO has arranged 
for the veteran to undergo medical examinations, the reports 
of which are of record.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing evidence pertinent to 
the claim that needs to be obtained. 

Hence, the Board also finds that any failure on VA's part in 
not fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the veteran's benign prostatic 
hypertrophy is rated as 20 percent disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527, for "Prostate gland 
injuries, infections, hypertrophy, postoperative residuals."  
Under this Code, a disability is rated as voiding dysfunction 
or urinary tract infection, whichever is predominant, under 
38 C.F.R. § 4.115a for "Ratings of the genitourinary system-
-dysfunction."  In this instance, a review of the medical 
evidence reflects the veteran's predominant residual problem 
is urinary incontinence as compared to urinary tract 
infections.  In this respect, a report of an October 2002 VA 
examination notes that the veteran had no history of 
recurrent urinary tract infections, and the subsequent 
medical evidence does not reflect otherwise.  Therefore, the 
Board will consider the veteran's claim as one involving 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2004).  

Voiding dysfunction is rated as urine leakage (to include 
urinary incontinence), urinary frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.  

For urine leakage, a 20 percent rating is warranted for urine 
leakage requiring the wearing of absorbent materials which 
must be changed less than 2 times per day.  A 40 percent 
rating is warranted for urine leakage requiring the wearing 
of absorbent materials, which must be changed 2 to 4 times 
per day.  A 60 percent rating is warranted for urine leakage 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
Id. 

For urinary frequency, a 20 percent rating is warranted for 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent rating is warranted for daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  Id. 

For obstructed voiding, a 30 percent rating is warranted for 
urinary retention requiring intermittent or continuous 
catherization.  Id. 

In this case, the veteran was granted service connection for 
prostatitis in a September 1972 rating decision.  In July 
1986, the veteran underwent a cystoscopy and transurethral 
resection of the prostate (TURP) at Moncrief Army Community 
Hospital at Fort Jackson, South Carolina.  The preoperative 
diagnosis was urinary retention.  

An April 2001 private treatment record from G. Stuart Hooks, 
M.D., reflects the veteran's complaints of urinary frequency 
and incontinence.   

A report of an October 2002 VA diabetes mellitus examination 
reflects the veteran's complaints that he was not able to 
hold his urine and that sometime he "dribbles."  He 
reported that he did not wear any diaper, but that he had to 
change his underpants one or twice a day.  The veteran also 
reported that he had urinary frequency five times during the 
day and three times during the night.  The examiner noted 
that the veteran did not have a history of recurrent urinary 
tract infections, kidney or bladder stones, acute nephritis, 
or related cancer.  The examiner also noted that the veteran 
did not require catheterization.  The examiner diagnosed, 
inter alia, status post TURP.  

A report of a May 2003 VA post-traumatic stress disorder 
examination, reflects the veteran's medical history to 
include prostate problems and incontinence.  The examiner's 
diagnostic impression included Axis III urinary incontinence.  

A report of an October 2002 VA diabetes mellitus examination 
reflects the veteran's complaints of urinary incontinence and 
that he wore absorbent pads for this problem.  The examiner 
noted that this problem could be related to the veteran's 
prostate hyperplasia.  

A May 2005 report from Michael Stotzer, M.D., reflects that 
the veteran was evaluated for obstructive and irritative 
voiding.  Dr. Stotzer noted that the veteran voided four 
times a night and had urge-related incontinence requiring two 
pads per day.  He reported that he examined the veteran with 
cystoscopy and urodynamics, which revealed no significant 
obstruction but that the veteran did have a small capacity-
poorly compliant bladder consistent with severe overactive 
bladder secondary to a prolonged history of obstruction.  It 
was noted that the veteran had one uroflow showing a maximum 
flow rate of 17 ml/s and a slightly abnormal flow curve.  The 
veteran reportedly was taking Sanctura and Flomax for his 
overactive bladder, with only slight improvement due to this 
medication.  

In this case, the Board finds that the veteran's urinary 
incontinence is well documented in the record.  The veteran's 
incontinence reportedly requires him to wear absorbent pads 
he changes twice a day.  The veteran's complaints and 
contentions are consistent with the diagnosis by Dr. Stotzer 
of severe overactive bladder, and it has been reported that 
medication has only resulted in slight improvement in the 
veteran's condition.  

In light of all the foregoing, and affording the veteran the 
benefit of the doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board determines that the record presents a 
basis for assignment of a 40 percent disability rating for 
benign prostatic hypertrophy.  However, the Board points out 
that the criteria for a 60 percent rating, the highest 
available for urinary leakage, have not been met.  The 
medical evidence does not reflect urinary incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
Furthermore, the Board notes that the highest allowable 
rating for obstructive voiding and urinary frequency is 30 
percent and 40 percent, respectively.  As such, a rating 
greater than 20 percent is not assignable for obstructive 
voiding or urinary frequency.  

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
that there is no showing that the veteran's benign prostatic 
hypertrophy reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(cited to in the February 2004 SSOC).  In this case, there is 
no evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board finds that a 40 percent, 
but no higher, rating for benign prostatic hypertrophy is 
warranted.  See 38 C.F.R. §§ 3.102, 4.3, 4.115a, 4.115b, 
Diagnostic Code 7527 (2004).


ORDER

A 40 percent rating for benign prostatic hypertrophy is 
granted, subject to the pertinent legal authority governing 
the payment of monetary benefits.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


